Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 19, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157771                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  HELEN KAYE MUELLER, Personal                                                                      Elizabeth T. Clement,
  Representative of the Estate of TRAVIS                                                                             Justices
  LEE PETERSON,
               Plaintiff-Appellant,
  v                                                                SC: 157771
                                                                   COA: 335501
                                                                   Ingham CC: 13-001379-NO
  BRANNIGAN BROTHERS RESTAURANTS
  AND TAVERNS LLC, AUSTIN SMITH,
  DONALD SUTTLE, JR., MARK McCLAIN,
  and SHAFEEK KANAVEH,
            Defendants-Appellees,
  and
  API EDEN ROCK INC, d/b/a BRANNIGAN
  BROTHERS,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 3, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 19, 2018
           d1212
                                                                              Clerk